CHARLES CLARK, Circuit Judge:
This interlocutory appeal presents an important issue of first impression in this circuit. C. Itoh & Company (America), a New York corporation wholly owned by a Japanese parent corporation, argues that a 1953 treaty between the United States and Japan permits it to hire only Japanese citizens for managerial and technical positions, in spite of American laws prohibiting discrimination on the basis of national origin. We hold that the treaty affords American subsidiaries of Japanese corporations the limited right to discriminate in favor of Japanese nationals in filling these positions.
I.
Michael E. Spiess and other American employees of C. Itoh-America filed a class action under Title VII of the Civil Rights Act and 42 U.S.C. section 1981. The complaint charged that the company had discriminated against its American employees by making managerial promotions and other benefits available only to Japanese citizens. C. Itoh-America filed a motion to dismiss, asserting that the Treaty of Friendship, Commerce and Navigation between the United States and Japan, April 2, 1953, 4 U.S.T. 2063, T.I.A.S. No. 2863, precluded the plaintiffs’ suit. Article VIII(l) of the Treaty provides that
companies of either Party shall be permitted to engage, within the territories of the other Party, accountants and other technical experts, executive personnel, attorneys, agents and other specialists of their choice.
C. Itoh-America argued that the language permitting companies to engage executive personnel “of their choice” cloaks the company with absolute immunity from American employment discrimination laws as to these positions.
The trial court denied C. Itoh-America’s motion to dismiss, relying primarily on article XXII(3) of the Treaty. Under article XXII(3),
[c]ompanies constituted under the applicable laws and regulations within the territories of either Party shall be deemed companies thereof and shall have their juridical status recognized within the territories of the other Party.
The trial court reasoned that C. Itoh-America, a New York corporation, had been “constituted” under the laws of the United States. As a result, the court concluded that C. Itoh-America was a “company of the United States” under the plain meaning of article XXII(3), even though it was wholly owned by C. Itoh & Company, Ltd., a Japanese corporation. Because C. ItohAmerica, in this view, was not a company of one party operating within the territory of the other, the trial court ruled that it could not assert the article VIII(1) right to choose executive personnel of its choice. See Spiess v. C. Itoh & Co. (America), Inc., 469 F.Supp. 1, 6 (S.D.Tex.1979). Upon a motion by C. Itoh-America, however, the district court permitted the company to take an interlocutory appeal. The following question was certified to this court under 28 U.S.C. section 1292(b):
Does the 1953 Treaty of Friendship, Commerce and Navigation between the United States and Japan provide American subsidiaries of Japanese corporations with the absolute right to hire managerial, professional and other specialized personnel of their choice, irrespective of American law proscribing racial discrimination in employment?
II.
The Japanese Treaty is one in a long line of Friendship, Commerce and Navigation (FCN) treaties negotiated on a bilateral basis between the United States and other countries. Since the negotiation of the first FCN treaty with France in 1778, American diplomats have used the FCN device to establish the ground rules by which private commerce between American citizens and citizens of other countries is regulated. See generally Walker, Modern Treaties of Friendship, Commerce and Navigation, 42 Minn.L.Rev. 805, 806 (1958) [hereinafter cit*356ed as Modern Treaties], The FCN format is a flexible one, and it has been used at different times to serve different foreign policy goals. The central theme of the FCN treaty, however, has remained. An FCN treaty is the medium through which two nations provide “for the rights of each country’s citizens, their property and other interests, in the territories of the other, and for the rules mutually to govern their trade and shipping.” Walker, Treaties for the Encouragement and Protection of Foreign Investment: Present United States Practice, 5 Am.J.Comp.L. 229, 230-31 (1956) [hereinafter cited as United States Practice].
The FCN treaties, including the Japanese Treaty, are self-executing treaties, that is, they are binding domestic law of their own accord, without the need for implementing legislation. See Zenith Radio Corp. v. Matsushita Electric Industrial Co., Ltd., 494 F.Supp. 1263, 1266 (E.D.Pa.1980). Such treaties are “the supreme law of the land,” and supersede inconsistent state law. U.S.Const. art. VI, cl. II; United States v. Pink, 315 U.S. 203, 230, 62 S.Ct. 552, 565-66, 86 L.Ed. 796, 817-818 (1942); De Tenorio v. McGowan, 510 F.2d 92, 95 (5th Cir. 1975). See also Oregon-Pacific Forest Products Corp. v. Welsh Panel Co., 248 F.Supp. 903, 910 (D.Or.1965) (Japanese Treaty is “supreme law of the land”). Even federal statutes “ought never to be construed to violate the law of nations if any other possible construction remains.” The Charming Betsy, 6 U.S. (2 Cranch) 64, 118, 2 L.Ed. 208, 226 (1804), quoted in McCulloch v. Sociedad Nacional de Marineros de Honduras, 372 U.S. 10; 21, 83 S.Ct. 671, 678, 9 L.Ed.2d 547, 555 (1963). Only when Congress clearly intends to depart from the obligations of a treaty will inconsistent federal legislation govern. Id. Thus, unless federal civil rights laws reflect an affirmative disavowal of the rights provided by the Treaty, it is our duty to implement the treaty rights.
III.
The district court held that C. ItohAmerica was an American company for the purposes of the Treaty, and thus could not assert the article VIII rights extended to Japanese corporations operating in this country. In the trial court’s view, “[a]rticle XXII(3) unequivocally states that for the purpose of the Treaty the nationality of the corporation is determined by the place of incorporation.” Spiess v. C. Itoh & Co. (America), Inc., 469 F.Supp. 1, 6 (S.D.Tex. 1979). We reject this construction of article XXII(3).
The district court’s reading of article XXII(3) is compatible with the text of the Treaty, but it fails to account for the unique nature of an international agreement. Unlike domestic legislation, treaties must create a common ground between differing cultures before the rights of the parties can be defined. The negotiating history of the Treaty makes clear that article XXII(3) was designed for this purpose. A contemporaneous memorandum prepared by State Department negotiators demonstrates that the provision was intended, not to determine which forms of corporate organization were entitled to assert Treaty rights, but to ensure that unfamiliar organizations would be recognized as “companies” by the legal institutions of the respective countries. The memorandum noted the following colloquy:
Mr. Nagai [a Japanese negotiator] then asked what “juridical status” meant, and inquired whether the recognition of juridical status mentioned in paragraph three [of article XXII] meant anything more than the recognition of the existence of a juridical person.
Mr. Bassin [the American negotiator] replied that “juridical status” meant “legal status,” the legal position of an organization in, or with respect to, the rest of the community. The recognition mentioned in the second sentence of paragraph three, he added, meant merely the recognition by either Party of the existence and legal status of juridical persons organized under the laws of the other Party.
Dispatch No. 13, Office of the United States Political Advisor for Japan, dated April 8, *3571952, at 5 [hereinafter referred to as Bassin Memorandum].1
FCN authority Herman Walker2 has expressed a similar understanding of article XXII(3). In a 1956 article, Walker described the “distinct problems” encountered in defining “company” broadly enough to accommodate the varied purposes of an FCN treaty. Walker, Provisions on Companies in United States Commercial Treaties, 50 Am.J. Int’l L. 373, 380 (1956) [hereinafter cited as Provisions on Companies]. Walker noted that “[t]he standard definition is exemplified by Art. XXII, par. 3, of the 1953 Japan treaty.” Id. at 380 n.34. In this definition, Walker explained,
[a] “company” is defined simply and broadly to mean ... any “artificial” person acknowledged by its creator, as distinguished from a natural person, whether or not for pecuniary profit. Every association meeting this simple test of valid existence must be accounted by the other party a company of the party of its creation, and have its juridical status recognized without any reservation for the laws of the forum.
Id. at 380-81. Walker also emphasized that there was a
clear distinction maintained in the treaties between the so-called “civil” and “functional” capacities of companies. The recognition of status and nationality does not of itself create substantive rights; these are dealt with elsewhere on their own merits. Thus the acknowledgment of a fact — the existence and legitimate paternity of an association — is not confused with problems associated with the functional rights and activities of alien-bred associations.
Id. at 383. Thus, both the negotiators on location in Tokyo and the architect of the modern FCN treaty agree that article XXII(3) merely guarantees legal recognition to diverse forms of legal entities and does not determine which of those entities can assert treaty rights.
The Department of State has remained faithful to this interpretation of the Treaty. In a 1976 cable from Secretary Kissinger, the Department informed the American embassy in Tokyo that
all that para 3 [of article XXII] is meant to accomplish is the establishment of a procedural test for the determination of the status of an association, i. e., whether or not to recognize it as a “company” for purposes of the treaty. Once such recognition is granted, the functional rights accorded to companies under the FCN (for example, the Article VII rights of a company to establish and control subsidiaries) then accrue.
Airgram from Secretary of State Kissinger to American embassy in Tokyo, No. A-105, dated Jan. 9, 1976. A subsequent opinion from a State Department legal advisor reaches the same conclusion. Letter from Lee R. Marks to Abner W. Sibal (October 17, 1978). Thus, the consistent view of the State Department has been that American subsidiaries of Japanese corporations are entitled to the full protection of the Trea*358ty.3 This view weighs heavily in our analysis.4 See Kolovrat v. Oregon, 366 U.S. 187, 194, 81 S.Ct. 922, 926, 6 L.Ed.2d 218, 223 (1961).
Finally, we think that the district court’s interpretation of article XXII(3) would create an unreasonable distinction between treatment of American subsidiaries of Japanese corporations on the one hand, and branches of Japanese corporations on the other. According to the district court, a company is considered a “company of Japan” for purposes of the Treaty only if it is incorporated in Japan. Under this analysis, American-incorporated subsidiaries of Japanese corporations would be entitled to Treaty protection only when they are specifically mentioned, and would not fall within the “companies of either Party” formula used throughout the Treaty. As the Second Circuit recently has observed, this would create a “crazyquilt pattern” in which branches of Japanese corporations would enjoy broad rights under the Treaty, while subsidiaries would be entitled only to minor protection. See Avigliano v. Sumitomo Shoji America, Inc., 638 F.2d 552, 556 (2d Cir. 1981). In view of article VIPs guarantee that companies shall be allowed to conduct business activities “through the medium of any form of lawful juridical entity,” including both branches arid locally organized subsidiaries, we agree that “[i]t is illogical to infer that the drafters of the Treaty intended to make such a dramatic distinction between forms of business operation.” Avigliano, supra, at 556; cf. also United States Practice, supra, at 233 (branches and local subsidiaries treated alike in Treaty).
We are aware that other courts have disagreed with our conclusion. The district court relied on United States v. R.P. Oldham Co., 152 F.Supp. 818, 823 (N.D.Cal. 1957), which held that article XXII(3) precluded American subsidiaries from asserting Treaty rights. Cf. also, Zenith Radio Corp. v. Matsushita Electric Industrial Co., Ltd., 494 F.Supp. 1263, 1265 n. 4 (E.D.Pa. 1980) (standing issue raised but not decided). While their analysis may be supported by the literal text of article XXII(3), the clearly established intent of the parties to the treaty overrides such literalism. Accordingly, we hold that C. Itoh-America, a New York corporation wholly owned by a *359Japanese parent, may assert all rights extended to “companies of either Party” by the Japanese treaty.5
IV.
The parties also disagree as to the scope of the rights established by the Treaty. According to C. Itoh-America, article VIII(l) provides the company with an absolute exemption from American employment discrimination laws. On its face, article VIII(l) seems to confirm this view. It provides that “companies of either Party shall be permitted to engage .. . executive personnel ... of their choice.” We are mindful, however, especially after our treatment of article XXII(3), that the apparent plain meaning of a treaty provision may not always reflect the provision’s actual purpose. Spiess argues that a literal reading of the “of their choice” provision would fly in the face of the Treaty’s general policy. In his view, article VIII(l) provides only national treatment to Japanese corporations. After a thorough examination of the structure of the Treaty and the setting in which it was negotiated, we hold that article VIII(l) does exempt C. Itoh-America from domestic employment discrimination laws to the extent of permitting discrimination in favor of Japanese citizens in employment for executive and technical positions.
A.
The Japanese Treaty belongs to a group of sixteen treaties negotiated in the years immediately following World War II. These treaties share the salient characteristics of FCN treaties, but they reflect several innovations designed to adapt the FCN device to the realities of modern international commerce. Thus, these treaties extended explicit protection to corporations, as well as to natural persons. See Provisions on Companies, supra at 380. The animating purpose of American treaties of this period was to provide a stable environment for private international investment. See United States Practice, supra, at 231.
Under the post-war treaties, the rights of foreign nationals operating in the host country were measured, for the most part, by two so-called “contingent standards.” Modern Treaties, supra, at 810-11. Under the first standard, foreign nationals were guaranteed “national treatment,” that is, the same treatment afforded to native citizens. The national treatment standard was viewed as a progressive one by American diplomats, and negotiators sought, whenever possible, to use it as the measure of a foreigner’s rights in the host country. Id. The Japanese Treaty reflects this effort, and guarantees its signatories “national treatment with respect to engaging in all types of commercial, industrial, financial and other business activities.” Treaty, art. VII(l); see also art. Ill (national treatment in pension and social security laws); art. IX(l)(a) (national treatment in leasing, occupying, and using property).
The nationalistic fervor of the postwar era, however, prevented universal application of the national treatment rule. Thus, in sensitive areas where the host *360country could not ignore the divided loyalties of foreigners — areas such as shipbuilding, or domestic air transport — a second standard was used. Under this standard, foreign nationals were guaranteed “most favored nation” treatment, or treatment as favorable as that enjoyed by the citizens of any foreign nation. See United States Practice, supra, at 236. Thus, article VII(2) of the Japanese Treaty provides most favored nation treatment for foreigners who seek to operate a public utility in the host country,- or who would engage in shipbuilding, air or water transportation, deposit banking, or exploitation of land and natural resources. See also art. XIII (most favored nation treatment for foreign travelers entering and leaving country); art. XIV(5) (most favored nation treatment in matters of export and import).6
Although the two contingent standards were widely used in the post-war FCN treaties, they were not the exclusive means by which the rights of foreigners were protected. As Walker has observed, there was also “a certain margin for the play of non-contingent standards, or ‘absolute’ rules in the formulation of treaty provisions.” Modern Treaties, supra, at 811. Absolute rules were intended to protect vital rights and privileges of foreign nationals in any situation, whether or not a host government provided the same rights to the indigenous population. Id. at 823. According to Walker, foreign nationals were to receive “not only equal protection, but also a certain minimum degree of protection, as under international law, regardless of a Government’s possible lapses with respect to its own citizens.” United States Practice, supra, at 232. The use of absolute rules is well illustrated in the Japanese Treaty. Article I permits foreign nationals to enter and leave the host country, and provides for rights of free travel, liberty of conscience, religious freedom, and other personal rights. By the same token, article 11(2) provides for notification of an alien’s consulate in the event he is arrested, article VI(3) guarantees the payment of just compensation for expropriated property, and article XX(a) allows nationals of one party freedom of transit by the most convenient route through the territory of the other -party.
B.
Spiess argues that the “of their choice” provision of article VIII(l) should be read to grant national treatment to companies of either party. In his view, this reading would comport well with the Treaty’s emphasis on national treatment; he finds it incongruous that a treaty providing for equal treatment of all parties could be used to provide special privileges to foreign nationals in the host country. This view recently was adopted by the Second Circuit in the Avigliano case. See Avigliano v. Sumitomo Shoji America, Inc., supra, at 559. A district court in the Second Circuit had previously applied the same theory to the Danish FCN treaty, which includes a similar provision. See Linskey v. Heidelberg Eastern, Inc., 470 F.Supp. 1181, 1185-86 (E.D.N.Y.1979).
We agree that an overriding goal of the Treaty negotiators was to provide national treatment to foreign businesses operating in the host country. However, national treatment was not the Treaty’s exclusive measure of the rights to be accorded to foreign nationals. It is apparent that article VIII(l)’s “of their choice” provision was intended, not to guarantee national treatment, but to create an absolute rule permitting foreign nationals to control their overseas investments. As we noted above, absolute rules played a significant role in defining the rights of parties. The language of *361article VIII(l) makes clear that the “of their choice” provision was designed to establish such a rule. Use of the phrase “of their choice” does not express the requirement that the parties are limited to national treatment. This is accentuated by the fact that the phrase “nationals of either Party shall be accorded national treatment” appears repeatedly in other provisions of the Treaty. Considering the Treaty as a whole, the only reasonable interpretation is that article VIII(l) means exactly what it says: Companies have a right to decide which executives and technicians will manage their investment in the host country, without regard to host country laws.
Our understanding of article VIII(l) is reinforced by Walker and the negotiating history of the Treaty. In discussing immigration rights under the PCN treaties, Walker notes that,
firm rights are provided for the entry and indefinite sojourn of international traders and principal investors. Though equal provision for subordinate investor-enterprise employees is not yet possible owing to lack of statutory authority, such personnel is to an extent provided for, in that management is assured freedom of choice in the engaging of essential executive and technical employees in general, regardless of their nationality, without legal interference from “percentile” restrictions and the like.
United States Practice, supra, at 234. In a footnote, Walker identifies article VIII(1) as an example of this kind of provision. Id. at 234 n. 15. Walker also explains that “[i]n the matter of employment, provisions have been developed technically going beyond national treatment, to prevent the imposition of ultra-nationalistic policies with respect to essential executive and technical personnel.” Provisions on Companies, supra, at 386. Again, Walker identifies the Japanese Treaty as an example of this principle, and continues in a footnote to point out that article VIII(l) allows “free choice” in the selection of specialized personnel. Id. at 386 n. 62.
Despite the clear evidence that article VIII(l) was intended to go beyond national treatment, Spiess insists that, if it is broader, it does not go far enough beyond national treatment to immunize C. Itoh-America from American employment discrimination laws. According to Spiess, if the “of their choice” provision goes beyond national treatment, it does so only to protect Japanese companies from state laws that restrict the activities of aliens employed in the United States. In this view, article VIII(l) would protect C. Itoh-America from “ultranationalistic” state laws discriminating against Japanese citizens, but not from federal laws forbidding the company itself to discriminate. In much the same vein, the Second Circuit held that the Treaty could be interpreted to be consistent with the nation’s employment discrimination laws. See Avigliano, supra, at 559. Under this theory, the Title VII exemption for bona fide occupational qualification (bfoq) requirements is broad enough to encompass any rights that Japanese corporations legitimately could assert under the Treaty. The Equal Employment Opportunity Commission also raised this possibility in an amicus curiae brief submitted in this case.
Although the Treaty and commentary offer some support for this point of view, the argument misapprehends the nature of a right created in the course of international bargaining. From the American perspective, the Japanese Treaty was “intended primarily to facilitate American private-sector investment in foreign nations.” Zenith Radio Corp. v. Matsushita Electric Industrial Co., Ltd., 494 F.Supp. 1263, 1267 (E.D.Pa.1980); Avigliano, supra, at 556; see United States Practice, supra, at 231. The article VIII(1) right to free choice of technical and managerial personnel sought to ensure that the American businessman’s investment in the host country would remain within his control. The legislative history cited to us by C. ItohAmerica demonstrates that the Senate, in consenting to ratification of the Treaty, was concerned about the right of American companies to use American personnel to control their investments in Japan. See *362Commercial Treaties — Treaties of Friendship, Commerce & Navigation, with Israel, Ethiopia, Italy, Denmark, Greece, Finland, Germany, and Japan: Hearings before the Subcom. of the Senate Comm, on Foreign Relations, 83d Cong., 1st Sess. 2, 3, 6-9 (1953). It is self-evident that this same goal of American negotiators in formulating article VIII(l) was the goal of Japanese negotiators who sought it to protect Japanese companies operating in the United States.
Clearly, article VIII(l) provides some right to Japanese companies to manage their own affairs.7 It is irrelevant whether the source of potential interference with that right is state legislation characterized as “ultranationalistic” or a federal statute labeled “progressive.” The right of Japanese companies to choose essential personnel is a right to maintain Japanese control of the overseas investment. To make this right subject to Title VII’s bfoq requirements, or to interpret it to override only state law, would render its inclusion in the Treaty virtually meaningless. Thus, We hold that the article VIII(l) “of their choice” provision permits Japanese companies to discriminate in favor of their fellow citizens.8
Title VII was enacted after the Treaty, and thus might be thought to nullify inconsistent principles of domestic law created as a by-product of the Treaty. The general rule is.that subsequent federal legislation will invalidate treaty obligations if the congressional intent to do so is clearly expressed.9 See, e. g., McCulloch v. Sociedad Nacional de Marineros de Honduras, 372 U.S. 10, 21, 83 S.Ct. 671, 678, 9 L.Ed.2d 547, 555 (1963). No evidence suggests that Congress intended to repudiate article VIII(1) when it enacted Title VII. Domestic employment discrimination laws occupy a high priority on the nation’s agenda, and courts often resolve statutory conflicts in their favor. In this case, however, resolving doubts in favor of Title VII would go beyond the judicial sphere of interpretation. In the absence of congressional guidance, we decline to abrogate the American government’s solemn undertaking with respect to a foreign nation.
Spiess raises an additional argument which merits attention. He contends that any right to discriminate afforded by the Treaty is contrary to the Charter of the United Nations and thus is invalid because it is in conflict with higher law. Spiess points out that article 55 of the Charter encourages “universal respect for, and observance of, human rights and fundamental freedoms for all without distinction as to race, sex, language or religion.” Spiess argues that this language prohibits the United States and Japan from agreeing to allow each other’s businesses to hire fellow citizens when operating in the other country:
*363We note initially that the national origin distinction at issue in this case does not fall within the enumerated categories of “race, sex, language or religion.” In any event, the Charter of the United Nations, although adopted by the United States, is not a self-executing international obligation. Hitai v. Immigration and Naturalization Service, 343 F.2d 466, 468 (2d Cir. 1965); Davis v. District Director, Immigration and Naturalization Service, 481 F.Supp. 1178, 1183 n. 7 (D.D.C.1979). Spiess argues that even though the Charter is not self-executing, Title VII was enacted to implement its provisions, and thus partakes of the lex superior characteristics of the Charter. We do not agree. Title VII is legislation independent of the Charter. It was enacted in the domestic interest of the nation. It thus possesses no overriding authority and does not, of its own accord, invalidate antecedent treaty obligations of the United States.
V.
In summary, we hold that C. Itoh-America may assert article VIII(l) rights under the Treaty, and that those rights permit it to hire only Japanese personnel for executive and technical positions. The opinion of the district court is reversed, and the case is remanded with directions to dismiss.
REVERSED AND REMANDED WITH DIRECTIONS.

. The necessity for such a provision is well illustrated by another excerpt from the memorandum:
Mr. Otabe inquired whether a Zaidan Hojin was covered by paragraph 3, and, if so, what would be the nature of national treatment accorded such organizations in the United States. He explained that a Zaidan Hojin is a duly organized juridical person with given property, established for the purpose of employing or disposing of said property for a given public purpose. An example of a Zaidan Hojin, he added, would be an endowed private library.
Mr. Bassin replied such an organization would be considered a juridical person in the United States, .pursuant to the provisions of paragraph 3, if it were so considered in Japan.
Bassin Memorandum, at 5.


. A State Department cable notes that Mr. Walker formulated the modem concept of FCN treaties and negotiated many treaties on behalf of the United States. Airgram from Secretary of State Kissinger to American Embassy in Tokyo, No. A-105, dated Jan. 9, 1976. Mr. Walker also served the State Department as Advisor on Commercial Treaties. See United States Practice, supra, at 229.


. Spiess calls to our attention a State Department letter of September 1979, in which a deputy legal advisor suggests that “it was not the intent of the negotiators to cover locally incorporated subsidiaries.” Letter from James R. Atwood to Lutz Alexander Prager (September 11, 1979). This letter represents the first time, to our knowledge, that the State Department departed from the position expressed in the 1952 Bassin Memorandum, the 1976 Kissinger cable, and the 1978 letter by James Atwood. For this reason, we regard it as an aberration in State Department policy.


. C. Itoh-America argues that State Department practice in administering the immigration laws is further evidence that Japanese subsidiaries incorporated in the United States are entitled to Treaty protection. The company argues that articles I, VII, and VIII of the Treaty should be read together to create a right of “companies of Japan” to employ Japanese citizens. Article 1(1) permits Japanese citizens to enter and remain in the United States “for the purpose of carrying on trade between the territories of the two Parties.” In C. Itoh-America’s view, this right is implemented by section 101(a)(15)(E)(i) of the Immigration and Nationality Act, 8 U.S.C. § 1101(a)(15)(E)(i) (1970), which grants foreign nationals special visa privileges to enter the United States as “treaty traders.” The Department of State has granted treaty trader status to Japanese employees working for American subsidiaries of Japanese corporations. See 22 C.F.R. § 4140(a) (treaty trader must be employed by “an organization which is principally owned by a person or persons having the nationality of the treaty country”). C. Itoh-America concludes that the Department has permitted American subsidiaries of Japanese corporations to assert a right to entry under article I, and that it should be permitted to assert rights under article VIII as well.
Article I grants only a right to individuals to enter the country. C. Itoh-America can assert this right only as an adjunct of its own right to employ Japanese citizens. Thus, the argument depends on a unitary construction of articles I, VII, and VIII. The company has presented no evidence, other than the text of the Treaty and the immigration laws, that articles I, VII, and VIII were meant to be interpreted in this way. Walker lends some support to this theory. See Modem Treaties, supra, at 813 & n. 18. Nevertheless, because our decision that C. ItohAmerica can assert Treaty rights is amply supported on other grounds, we need not, and do not, reach this issue.


. The dissent repeatedly characterizes our holding as a view that “the nationality of a company under the Treaty is to be determined by the nationality of its shareholders.” E. g., post, at 370. This is not the holding of the court. Rather, we assert that article XXII(3) provides no explicit definition of “company of either Party,” just as it provides no definition for “national of either Party,” another oft-used Treaty expression. Our conclusion that C. Itoh-America is a company of Japan for Treaty purposes is based, not on the application of an explicit test conjured up from the text of the Treaty, but on the clearly expressed intent of the parties to extend Treaty protection evenly to subsidiaries whether unincorporated or incorporated under the law of either Party. We do not reach or decide whether a corporate subsidiary in which a Japanese trader owns less than a 100 percent interest should be considered a company of Japan under the Treaty.
Under a proper understanding of our holding, Judge Reavley’s views, though reasonable, lose much of their force. We agree with Judge Reavley that the Acheson and Kissinger cables belie the view that the Treaty establishes a test of corporate nationality based on the nationality of the shareholders. We disagree, however, with the suggestion that these cables convert the language of article XXII(3) into a definitive test of the Treaty term “companies of either Party.”


. Although the most-favored-nation standard was considered less desirable than national treatment at the time the Japanese Treaty was negotiated, it was used in previous treaties to confer special privileges on aliens. See Modern Treaties, supra, at 811. As a result, the national treatment and most-favored-nation standards were often used in conjunction, even in the post-war treaties, to guarantee that foreigners would benefit from the most extensive protection in every case. See e. g., Treaty, art. IV(1) (companies of either party “accorded national treatment and most-favored-nation treatment with respect to access to the courts of justice”).


. Even Avigliano concedes that “the clause ‘of their choice’ was also intended, in furtherance of the overall purpose of the Treaty, to facilitate a party’s employment of its own nationals to be the extent necessary to ensure its operational success in the host country.” Avigliano, supra, at 559.


. Spiess suggests that implementation of the article VIII(l) right would permit companies like C. Itoh-America to violate, not only Title VII, but also labor relations statutes and laws preventing exploitation of workers and practices such as child labor. The Second Circuit has expressed a similar concern. See Avigliano, supra, at 559. C. Itoh-America, on the other hand, argues that the “of their choice” provision entails a broad immunity from all domestic employment legislation.
The extent to which this principle applies outside the context of national origin discrimination is unclear. See Note, Commercial Treaties and the American Civil Rights Laws: The Case of Japanese Employers, 31 Stan.L.Rev. 947, 955 (1979). We need not decide in today’s case whether the article VIII(l) right extends beyond discrimination in favor of Japanese nationals in executive and technical positions, supervisory jobs which would hardly be filled by union members, minors or exploited workers. We note only that article VIII(1) is based on the principle of home office control of the foreign investment.


. Spiess and his fellow plaintiffs filed suit under section 1981 as well as under Title VII. Because the Treaty was ratified after the enactment of section 1981, it supersedes the federal statute. See Hijo v. United States, 194 U.S. 315, 324, 24 S.Ct. 727, 729, 48 L.Ed. 994, 996 (1904).